DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or fairly suggest an organic light emitting diode display with “a first additional metal layer disposed in the peripheral area and overlapping the first driving low voltage connection portion, wherein a first portion of the first driving low voltage connection portion overlapping the first data line is smaller than a second portion of the first driving low voltage connection portion overlapping the second data line, and wherein the first additional metal layer is electrically connected to the first driving low voltage connection portion” along with other limitations of the claim.
Regarding claim 9, the prior art of record does not disclose or fairly suggest an organic light emitting diode display with “a second additional metal layer disposed in the peripheral area and overlapping the first driving voltage line, and wherein a first portion of the first driving low voltage connection portion overlapping the first data line is smaller than a second portion of the first driving low voltage connection portion overlapping the second data line, and the second additional metal layer is electrically connected to the first driving voltage line” along with other limitations of the claim.
Regarding claim 12, the prior art of record does not disclose or fairly suggest an organic light emitting diode display with “wherein the first driving voltage line or the first driving low voltage connection portion further includes an additional metal layer, and the additional metal layer is disposed in the peripheral area and has lower resistance than the first driving voltage line or the first driving low voltage connection portion”.
The prior art of record are Kim (US 2016/0079280 A1), An et al. (US 2017/0365217 A1), Park et al. (US 9231040 B2), and Jang (KR 2004/0000778 A).
Kim teaches an OLED display with a conductive pattern layer (220 in Fig. 5 of Kim) and an additional metal layer (230) overlapping a plurality of data wirings (210D and 210).  Kim discloses that the additional metal layer (230) capacitively couples but is not electrically connected to the conductive pattern layer (see [0133] of Kim).  Kim also does not disclose that the additional metal layer has lower resistance than the conductive pattern layer.
An teaches an OLED display with driving low voltage wire comprises a portion function as cathode of the pixels, and a first diving low voltage connection portion disposed in the peripheral area (VW2b in Fig. 1 of An).  However, An does not disclose that the OLED display comprising an additional metal layer in the peripheral area that is overlapping the first diving low voltage connection portion.  
Park teaches an OLED display (Fig. 1-6 of Park) where driving low voltage wire comprises a portion function as cathode (270 in Fig. 5 of Park), a first diving low voltage connection portion (422) disposed in the peripheral area, and an additional metal layer (421) in the peripheral area overlapping and connecting to the first diving low voltage connection portion (422).  However, Park does not teach that the additional metal layer 421) has lower resistance than the first diving low voltage connection portion (422) or provides a motivation why one would need to do so.  
Jang teaches that the difference in the length of the wires (L1-Ln) in display device leads to a difference in the resistance between them (see discussion in [0031]-[0032] of Jang), and this resistance difference between the edge and the center is the worst ([0037] of Jang).  In order to solve this problem, Jang uses a wiring (62 in Fig. 7 of Jang) having different widths at different locations crossing the wires (L1-Ln) of the display.  The width of the cross wiring is greater at locations corresponding with wires of shorter length (near or at the center of the display region) and is smaller at locations corresponding with wires of longer lengths (near the edge of the display region).  This is to compensate for the resistance difference due to the length difference of the wires (see [0067]-[0068] of Jang).  However, Jang does not teach that the additional metal layer has lower resistance than the first diving low voltage connection portion or provides a motivation why one would need to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822